Exhibit 10.2
 
Director Resignation Letter




William Jamieson
P.0. Box 47700
Phoenix, AZ 85068
Phone: (602) 332-0748
Email: wj@420patients.com




May 9, 2016




Board of Directors
Indoor Harvest Corp.
5300 East Freeway, Suite A
Houston, Texas 77020




Dear Board of Directors:




Please accept this letter as my formal notice of resignation as a Director for
Indoor Harvest Corp, effective immediately. I fully support the decision by the
Company to pursue a new business direction and gladly cede my position on the
Board to Mr. Paul Hardej as part of this business refocus. Further, my
resignation was not the result of any disagreement with us on any matter
relating to our operations, policies (including accounting or financial
policies) or practices.




Sincerely,






/s/ William Jamieson
William Jamieson

